ROWELL, J.
The plaintiff and his father lived together as one family. They severally owned adjoining farms, which they carried on as one, treating the stock, the increase thereof, and the products of the farms, as common property, each having a joint or common interest therein. Nothing was kept separate, each having an equal right to sell and to receive payment. Plaintiff sold some of this common property to the intestate, and seeks to recover therefor against his estate, to which it is objected that he cannot recover in his own name alone, but that the claim should have been presented in his and his father’s name. But the finding is, in effect, that the plaintiff and his father each had the right, as to third persons, to deal with the property as wholly their own, and that a sale by either worked a severance of their joint interest, which would entitle the one selling to recover the price in his own name.
The intestate put two hundred dollars into plaintiff’s hands, “for the benefit of himself and wife, to be used as they might need it,” “for'a rainy day,” “for safe keeping.” Plaintiff used it to pay off a mortgage on his farm. After many days the intestate, fearing that plaintiff would be trusteed if the money remained in his hands, recalled one hundred and fifty dollars of it, but soon returned it to plaintiff. The money was thus in plaintiff’s hands when the intestate died; and after his death, and before the administrator of his estate demanded it of plaintiff, the latter paid out a portion of it for the benefit of the intestate’s widow, who, it does not appear, had any separate means of support. The defendant seeks by way of set-off to recover the whole of this money, with interest thereon ; while the plaintiff denies his liability for any of it, and claims that at all events he should be allowed what he has paid thereout for the widow.
If this was amere deposit, as claimed by the defendant, the plaintiff is liable for the whole ; for then the money would have belonged to the intestate in his lifetime, and to his estate now. *383But we think it was a voluntary trust, and that therefore the plaintiff was warranted in paying what he did for the benefit of the widow. The law of voluntary trusts is well enough settled, but it is sometimes difficult to apply it. When one intends to give property to another, and vests the legal title in trustees, if he has such title, and declares a trust upon it in favor of such other, the gift is thereby perfected, and the grantor or donor loses all dominion over it; and if the gift is of personal property, the declaration of trust may be by parol, and the trust is valid although without consideration and unknown to the beneficiary. Nor is any particular form of words necessary to establish the trust, but the evidence to establish it must be clear and convincing, both as to the intent to establish and the execution of that intent. And a trust in personal property may be created for the benefit of the grantor or donor himself, or for him and another; in which case the legal title will vest in the trustee subject to the trust. Thus, in Foster v. Coe, 4 Lans. (N. Y.) 53, a husband conveyed both real and personal estate in trust for the sole and separate use of himself and wife during his life, so as he alone, or such person as he might appoint, should take and receive the rents, issues, and profits thereof; and after his death, in trust to be disposed of to his heirs as he should direct by will or otherwise or according to law. The property in question in that case was personalty only. It was claimed that inasmuch as the trustee took for the sole and separate use of the grantor and his wife, so as the grantor alone, or such person as he might appoint, should take and receive the rents, etc., and on his death, in trust for his children, that no power was conferred on the trustee over the property, but that he held it for the use and disposal of the grantor at his pleasure, and that therefore the trust was void, and the title still remained in the grantor. But it was held that the grantor’s wife was entitled to share in the income of the personal property dur*384ing the grantor’s life, and that while it was competent for the grantor to relinquish his interest under the trust in respect of such property, which he had done, he could not relinquish the interest of his wife thereunder.
Now in the case before us, the money was delivered to the plaintiff for the benefit of the intestate and his wife, to be used by them as they might need it. The import of this language is not varied by the other language used, namely, ■“ for a rainy day,” “ for safe keeping.” The unmistakable meaning of it all is, a trust for the purpose indicated, under which the wife was a beneficiary with her husband while he lived and the sole beneficiary after his death. But she was a beneficiary only to the extent of her needs; and as those were supplied short of using the whole fund, the plaintiff must account for the unexpended balance.
The plaintiff is not, by his application to the probate court for an allowance out of the defendant estate for the support of the widow, prosecuting the claim here presented, although he presented the same account in that proceeding ; for that proceeding is between the two estates, and therein the probate court could act upon this account only as a means of determining the amount of the allowance, and could not adjudicate it between the plaintiff in his capacity of trustee and the defendant estate, and so the judgment in that proceeding cannot bind here.
There is nothing to show that the trust contravened the rights of creditors, as it does not appear that the intestate had creditors when it was created.
Plaintiff is not chargeable with interest on the one hundred and fifty dollars after he handed it back to the intestate and before demand by the administrator of the defendant estate, for it does not appear that he used it during any of that time, or otherwise made gain, or was in fault in not making gain, out of it. Nor did his refusal to comply with that demand make him liable for interest thereafter, for the *385•demand was for the whole fund, which the administrator was not entitled to receive, and therefore the plaintiff was not in fault in not complying with the demand. If the demand had been for an accounting and a payment of the balance, and plaintiff had not complied, he might have been in fault, and liable for interest thereafter on the whole balance.
Computation shows that the court below allowed interest on the whole fund from the time plaintiff used it to pay off his mortgage till he handed the one hundred and fifty dollars to the intestate, and on the balance of the fund from that time till the time of judgment, and neither party complains of this method, the plaintiff being charged on the basis adopted.
The fact that the plaintiff did not present to the commissioners his account for disbursements for the widow, does not disentitle him to show it now. 'That account is not an independent, substantive claim against the estate, to be allowed or disallowed as such, but is relevant only to show the balance of the fund in his hands for which he should account, which is the debt against him. Those disbursements are inseparably connected with the fund, and the two must be adjusted together as parts of one whole.
Plaintiff paid out of the fund at the request of the widow, two small bills against the intestate, which, it is claimed, he had no right to do. But we think such payments came within the scope of the trust. The widow was not thereby restricted to her merely personal needs, but was at liberty to make any other reasonable use of the money that she desired ; and if, for reasons personal to herself, she desired these debts to be paid, it was proper for the plaintiff to pay them.

Judgment affirmed and to be certified to the probate ■court.